 142DECISIONSOF NATIONALLABOR RELATIONS BOARDDirection and OrderIT IS HEREBY DIRECTED that, as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with AcmeStaple Company, Camden, New Jersey, at its Camden, New Jersey,plant, the Regional Director for the Fourth Region shall, pursuanttoNational Labor Relations Board Rules and Regulations, withinten (10) days from the date of this Direction, open and count theballots of Viola Sharpley, Harry E. Henry, and Catherine Ruff, andthereafter prepare and cause to be served upon the parties a supple-mental tally of ballots, including therein the count of the challengedballots.IT IS HEREBY ORDERED that, in the event that the ballots of ViolaSharpley, Harry E. Henry, and Catherine Ruff, when opened andcounted, do not determine the results of the election, a hearing be heldto determine whether or not Howard Edwards and John Sorbicki,whose ballots were challenged in the aforesaid election, were super-visors as of the eligibility date of the election ; andIT IS FURTHER ORDERED that, in the event a hearing is held, the hear-ing officer designated for the purpose of conducting the hearing shallprepare and cause to be served upon the parties a report containingresolutions of the credibility of witnesses, findings of fact, and recom-mendations to the Board as to the disposition of said challenges.Within ten (10) days of receipt of such report, any party may filewith the Board in Washington, D. C., an original and six copies ofexceptions thereto.Immediately upon the filing of such exceptions,the party filing shall serve a copy thereof upon each of the otherparties, and shall file a copy with the Regional Director. If no excep-tions are filed thereto, the Board will adopt the recommendation ofthe hearing officer.IT Is P+URTIIER ORDERED that, in the event a hearing is held, the above-entitledmatter be, and it hereby is, referred to the said RegionalDirector for the purposes of such hearing, and that the aforesaidRegional Director be, and he hereby is, authorized to issue earlynotice thereof.THEM.H. DAVIDSONCOMPANYandINTERNATIONAL PRINTINGPRESS-MEN AND ASSISTANTS' UNION OF NORTH AMERICA, AFL.CasesNos.1-CA-4183 and 1-RC-969.May ^9,, 1951Decision and OrderOn July 21, 1950,Trial ExaminerArthur Leff issuedhis Inter-mediateReport in the above-entitledproceedings,finding that theRespondent had engaged in and was engaging in certain unfair labor94 NLRB No. 34. THE M. H. DAVIDSON COMPANY143practices and recommending that it be ordered to cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.The Trial Ex-aminer also found that the Respondent had not engaged in certainother unfair labor practices and recommended dismissal of the allega-tions of the complaint relating thereto.'It was further recommendedthat the Board sustain the objections to the election which was heldon July 22, 1949, set aside the election, and dismiss the petition inCase No. 1-RC-969.Thereafter, the Respondent filed exceptions tothe Intermediate Report, and a supporting brief.The Board 2 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered -the Inter-mediate Report, the brief and exceptions, and the entire record inthe case and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner,3 with the following amplification.The Trial Examiner found, and we agree, that on and after April11, 1949, the Respondent refused to bargain collectively with theUnion in violation of Section 8 (a) (1) and (5) of the Act, and thatthe subsequent election of July 22 did not represent the free anduncoerced choice of the Respondent's employees and should be setaside.Shortly before April 11, the Union, having been designated bya majority of the employees in the appropriate unit described in theIntermediate Report, wrote to the Respondent, requesting a collectivebargaining conference.Upon receiving this letter on April 11, theRespondent replied, in bad faith as its later conduct disclosed, thatit doubted the Union's majority claim and declined to bargain collec-tively as requested.At the same time, the Respondent promptly embarked on an exten-sive campaign of further unfair labor practices directed against itsemployees' right to bargain through the Union, as set, forth in detailin the Intermediate Report.This campaign included questioningemployees concerning their union membership and activity and theirintended vote at the coming Board election, repeatedly threateningreprisals for supporting the Union, promising benefits for" rejectingtheUnion, and finally discharging two employees because of theUnion.The election resulted in five votes for and six against theUnion, with two ballots challenged.On November 14, the Regional1As no exception has Leen filed to this recommendation,we shall dismiss the allegationsin the complaint relating to these unfair labor practices.2Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Murdockand Styles].8The Intermediate Report contains an inadvertent inaccuracy in that it states that.the Respondent,as a matter of standard procedure,did not,at least until July12, 1945, delete the union affiliation question from its job applicationforms "The (lateshould be July 12, 1949. The Intermediate Report is hereby corrected accordingly 144DECISIONS OF NATIONALLABOR RELATIONS BOARDDirector issued a Report, stating that his investigation of objectionsto the election had disclosed apparent unlawful interference by theRespondent, and recommending that the Board hold a hearingthereon.'No exceptions were filed by Respondent to the Regional Director'sreport.Accordingly, the Board on November 25, 1949, adopted thereport and directed that a hearing be held on the objections.There-after, the General Counsel issued a complaint against the Respondentalleging a preelection violation of Section 8 (a) (5), and violationsof other provisions of the Act.The General Counsel also issued anotice of consolidated hearing on the complaint and the objections.After a full hearing in which the Respondent participated, the TrialExaminer. on July 21, 1950, issued his Intermediate Report, as statedabove, sustaining the 8 (a) (5) and many of the other allegations,and recommending that the election be set aside.Absent the representation proceeding, uniform Board policy, asdetailed in the Intermediate Report, would be to reject the Respond-ent's expressed doubt of the Union's majority, because of the bad faithwith which it was asserted, and to find a violation of the Act.Nordoes the dissenting opinion dispute this wise policy. It appears toargue, however, that the Union waived its right to complain of theRespondent's unlawful conduct by proceeding to an election withknowledge of that conduct, that the election was valid because theBoard would not thereafter permit the Union to withdraw its waiver;and that the Respondent's earlier unlawful refusal to bargain istherefore beyond the Board's reach.We think this a misapplicationof the Board's "waiver" principle.Those cases in which the Boardhas applied that principles have assumed the existence ofa bona fidequestion of representation; no questions of the employer's prior goodfaith in challenging the union's majority have been ralsed.or litigated.Here, the basic issue is whether there was any genuine question ofrepresentation at any time.The Respondent's actions here demon-strate the bad faith of its original challenge of the Union's majority.We hold that, the Respondent's challenge of the Union's majority onApril 11 having been in bad faith, no genuine question of representa-tion was raised.We therefore regard the election as a nullity.Furthermore, to apply the waiver doctrine here would require com-plete disregard of the Board's obligation to enforce the public policyagainst those refusals to bargain which are successful in inducing aunion to file a petition-and in inducing the Board, in the representa-tion proceeding, to find a question of representation-in the mistakenThe Regional Director further recommended that the challenges await disposition ofthe objectionsDenton Sleeping GarmentMills,Inc,93 NLRB 329, and cases cited therein. THE M. H. DAVIDSON COMPANY145belief that a question of representation had in fact arisen.Here, theunfair labor practice which vitiated the election did not occur aftera genuine question of representation had arisen,but was the veryrefusal to bargain which induced both the Union and the Board toconclude,albeit erroneously,that such a question had arisen, andwhich induced the filing of the petition.In such a situation theBoard's statutory obligation to prevent refusals to bargain and toenforce the public policy enunciated by the Act6is paramount.TheBoard cannot permit a possible waiver by a private party to overrulethis policy.Although the dissent alludes to theJohn Deerecase,'we find itclearly distinguishable.Here no question concerning representationwas pending at the time when the Respondent unlawfully refused tobargain collectively with the Union.On the contrary,itwas onlythereafterthat the Respondent prevailed upon the Union to file itsrepresentation petition.We believe that in these circumstances thegoverning precedent isJoy SilkMills,Inc.,86 NLRB 1263, whereMembers Reynolds and Murdock joined in the 8 (a) (5) finding whichthe Court of Appeals for the District of Columbia subsequentlyenforced."OrderUpon the entire record in the case, the pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that The M. H. Davidson Company,New Haven, Connecticut, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International PrintingPressmen and Assistants' Union of North America, AFL, as theexclusive representative of its employees in the appropriate unit asfound in the Intermediate Report.(b)Discouraging membership in International Printing Pressmenand As'sistants' Union of North America, AFL, or any other labor6 SeeRadio Corporation of America,74NLRB 1729.where the employer argued thatthe- election should not be invalidated despite its own extensive unfair labor practices,because the Union knew of these practices before the election but nevertheless chose toproceed with the electionIn rejecting this argument, the Board pointed out that theemployer was trying to immunize",itsown wrongful conduct"(emphasis in original)Mr. Reynolds'dissent appears to have hinged upon what he considered the Union's "abusesof the Board's process,"a conclusion not supported by the recordin thiscaseSimilsily, the Board has declined to give effect to other restrictions upon collectivebarg.nining when outweighed by the policy of protecting the statutory rights of employees.SeeBethlehem Steel Co ,89 NLRB 132, and cases cited therein;J. J. NewberryCo , 88NLRB 947.'N. L. R B.v. John Deere Plow Company,187 F 2d 26(C.A. 5), vacating 82 NLRB69 with respect to the 8 (a) (5) finding6 185 F 2d 732.953841-52-vol 94-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization of its employees, by discriminatorily discharging, layingoff, or refusing to reinstate any of its employees, or by discriminatingin regard to their hire or tenure of employment or any term orcondition of employment.(c) Interrogating employees or applicants for employment con-cerning their union affiliations or activities.(d)By threats of reprisal, promises of benefit, or in any other man-ner interfering with, restraining, or coercing its employees in theexercise of their right to self-organization, to form, join, or assistInternational Printing Pressmen and Assistants' Union of NorthAmerica, AFL, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activitiesexcept to the extent that such right may be affected by agreement re-quiring membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act, as guaranteed inSection 7 thereof.2.Take the following affirmative action which it is found willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International PrintingPressmen and Assistants' Union of North America, AFL, as the ex-clusive representative of its employees in the appropriate unit asfound in the Intermediate Report and embody any understanding,reached in a signed agreement.(b)Offer to George Platt and Theodore Marak immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges andmake each of them whole in the manner set forth in the section of theIntermediate Report entitled "The remedy."(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other recordsnecessary to analyze the amounts of back pay due and the right of rein-statement under the terms of this Order.(d)Post at its plant and office in New Haven, Connecticut, copiesof the notice attached to the Intermediate Report and markedAppendix A.9Copies of said notice, to be furnished by the RegionalDirector for the First Region, after having been duly signed by anauthorized representative of the Respondent, shall be posted by the,This notice shall be amended by substituting the phrase,"A Decision and Order" for"The recommendations of a Trial Examiner"in the caption.If this Order is enforced bya decree of a United States Court of Appeals,there shall be inserted before the words"A Decision and Order,"the words:"A Decree of the United States Court of AppealsEnforcing." THE M. H. DAVIDSON COMPANY147Respondent immediately upon the receipt thereof and maintained byit for sixty(60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered,defaced, orcovered by any othermaterial.(e)Notify the Regional Director for the First Region in writing,within ten(10) days from the date of this Order,what steps theRespondent has taken to comply herewith.IT Is FURTHER ORDERED that the objections to the election which washeld on July 22, 1949,be sustained,that the election be set aside, andthat the petition in CaseNo. 1-RC-969 be dismissed.IT IS FURTHER ORDERED that so much of the complaint be dismissed asalleges that the Respondent discriminated with regard to the hire andtenure of employment of Marion Hirsch and Anthony Gambardella,that theRespondent engaged in surveillance of union meetings andactivities,and that the Respondent offered,promised,and granted awage increase to its employees to discourage membership in the Union.MEMBER MURDOCK,dissenting in part:I disagree with the conclusion of the majority that the Respondentviolated Section 8(a) (5) of the Act in refusing to bargain with theUnion as theexclusive representative of its employees on and afterApril11, 1949.On April9, 1949, the Union wrote the Respondent,claiming torepresent a majority of the employees in the appropriate unit andrequesting a bargaining conference.Two days later the Respondent'spresident orally advisedthe Unionthat he did not believe the Unionhad a majority and would have nothing to do with it.On the sameday the Unionfiled the petition in Case No.1-RC-969.On June 29,1949, after an investigation and formal hearing, the Board issued itsdecision in that casein which itfound that a question of representationexisted and directed an election to resolve that question.Thereafteron July 22,1949, an election was held in which five votes were castfor the Union, six against, and two votes were challenged.On July28, 1949, the Union filed the charges in this proceeding and on thenext day filed objections to the election based on the facts alleged inthese charges.Meanwhile,at various times from March 1949 throughat leastJuly12, 1949, the Respondent engaged in illegal acts of in-terference and discrimination.Thus it appears that, after a full and formal hearing in a repre-sentation proceeding,the Board found a question of representationexisted concerning the employees here involved and directed an elec-tion.The effect of a finding of unlawful refusal to bargain in thisproceeding is to penalize the Respondent for having previously ar- 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDrived at the same conclusion.In the light of the existence of a repre-sentation question, as found by the Board, I am unable to accept, as domy colleagues, the Trial Examiner's implicitly contrary conclusionof law that "On April 11, 1949, International Printing Pressmen andAssistants' Union of North America, AFL, was, and at all times sincehas been, the exclusive representative of all employees in the appro-priate unit for the purpose of collective bargaining within the mean-ing of Section 9 (a) of the Act." The Union itself when it filed itsrepresentation petition indicated its conviction that a question ofrepresentation existed which ought to be resolved by an election.Asevidenced by its support of the petition through the Board's processesof investigation, hearing, election and objections to the election, theUnion apparently still retains that conviction.My view in this matter is supported by the recent decision inN. L. R. B. v. John Deere Plow Conmpany,187 F. 2d 26 (C. A. 5,February 13, 1951).The court there, expressly adopting the dissent-ing opinion of Member Reynolds and myself, refused to enforce aBoard order to bargain rendered in circumstances similar in essentialelements to those appearing here. In that case, Member Reynoldsand I stated : "We have been under the impression that if any legalproposition could be said to represent well established Board doctrine,it is the proposition that so long as there exists an unresolved questionconcerning representation there can be no exclusive bargaining repre-sentative, and hence no legal obligation to bargain."That principleis applicable here with even stronger force. In theJohn Deerecasethe parties had agreed to a consent election.Here, the Board itselfafter formal hearing found the existence of a question of repre-sentation.Besides the basic legal inconsistency in the result reached by themajority there are other considerations which impel me to disagreewith that result.After the Respondent's refusal to bargain, theUnion had one of two courses of action open to it to establish officiallyits status as bargaining agent: it could have filed 8 (a) (5) chargesor instituted a representation petition.It chose the latter course.I do not mean to imply that the Union should be considered to havebound itself irrevocably to follow the procedure it first initiated.Had it sought a withdrawal of its petition at an appropriate time, theBoard would in all likelihood have granted the request.But theUnion did not do this. Instead it supported its petition through ahearing and an election.During this period, up to about 2 weeksbefore the election, the Respondent was engaging in the acts com-plained of by the Union in the complaint proceeding.The Unioncertainly knew of the Respondent's refusal to bargain and also musthave known of the overt acts of interference and- discrimination.Yet THE M. H. DAVIDSON COMPANY149at no time before the election did the Union protest the activity of theRespondent nor file charges based on that activity.Rather, it choseto await passively the results of the election. In similar circum-stances the Board has held that the Union could not thereafter raiseas objections to the election the acts of the Employer of which it hadknowledge.'°That principle is controlling here with the result thatthe election in Case No. 1-RC-969 must be considered to be a valid andeffective election.Having chosen to participate in such election asa means to establish its bargaining status, the Union should not there-after be allowed to recant and seek to pursue a remedy it previouslychose to ignore.Nor should the Board disavow a valid election con-ducted under its auspices and proceed to order the Respondent tobargain with the Union regardless of the outcome of that election.The Board has long recognized that good administrative practicedecrees that it should not be profligate in the exercise of its functionsand therefore it has adopted various safeguards to conserve its ener-gies.Examples of these are the requirement of substantial showingof interest to support a petition and the refusal of the Board to pro-ceed in cases where jurisdiction is present, but to assert it would noteffectuate the policies of the Act.The requirement of a waiver beforeproceeding in a representation matter when a related charge has beenfiled is also a device of this sort. Similar to this is the firm practiceof the Board to suspend the processing of a representation case whena related charge of refusal to bargain is filed.Waivers are not ac-cepted in such cases as they are in situations where other unfair laborpractices are concerned 11This practice is a recognition of the factthat inasmuch as a representation matter and a refusal to bargainproceeding are directed at the same end, it would not be consonantwith good administration to allow both to be prosecuted at the sametime.By waiting until after the election before filing its charges,the Union avoided this sound policy and caused the Board to engagein fruitless and expensive procedures. It is unimportant whether ornot the Union deliberately timed its filing of charges to avoid havingaction suspended on its representation petition.What is important isthat the effectuation of an established Board policy should not bedetermined by the desire of a charging party as to when it will fileits charge.The decision of the majority gives formal sanction to sucha practice and can lead only to a diffusion and waste of Boardprocesses."Denton Sleeping Garment Mills, Inc,93 NLRB 329, and cases cited therein infootnote 3n Inasmuch as the majority does not deal with this question, it is not clear whetherthe Boaid is abandoning this practice or thinks that this case is distinguishable on thefacts 150DECISIONSOF NATIONALLABOR RELATIONS BOARD-For the foregoing reasons, I would dismiss that portion of the com-plaint which alleges an illegal refusal to bargain.In Case No. 1-RC-969, I would not dismiss the petition, but would process the challengedballots in the usual manner.Intermediate ReportMr. Joseph Lepie,for the General Counsel.Messrs. Herman 31. Lev#, Leonard L. Levy,andJames F. Rosen,all of NewHaven, Conn., for the Respondent.Mr. Philip C. Opinsky,of Hartford, Conn., for the Union,STATEMENT OF THE CASEOn April 11, 1949, International Printing Pressmen and Assistants' Union ofNorth America, AFL, herein called the Union, filed with the National LaborRelations Board, herein called the Board, a petition in Case No. 1-RC-969 forcertification of representatives pursuant to Section 9 (a) and (c) of the Na-tional Labor Relations Act, 61 Stat. 136et seq.,herein called the Act.On June29, 1949, the Board issued a Decision and Direction of Election ordering thatan election be conducted among the employees of The M. H. Davidson Com-pany, herein called the Respondent, in a unit of the Respondent's employeestherein found appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act. On July 22, 1949, an election by secretballot was conducted by the Regional Director for the First Region (Boston,Massachusetts) among the employees in the unit found appropriate.The tallyof ballots cast at the election showed that of 13 valid votes counted, plus chal-lenged ballots, 5 votes were cast for the Union, 6 against, and 2 were challenged.On July 29, 1949, the Union filed a protest to the conduct of the election andrequested that an investigation be made. Thereafter an investigation was con-ducted by the Regional Director.On November 14, 1949, the Regional Directorissued his report on objections and challenges.The Regional Director reportedthat his investigation had disclosed certain apparent illegal conduct on the partof the Respondent-such as interrogation of employees, surveillance of unionmeetings, threats of reprisal, and promises of benefit-which in his opinion wassufficient to justify a formal hearing on the objections in conjunction with ahearing on an unfair labor practice charge filed by the Union in Case No. 1-CA-483He recommended that the Board order a formal hearing on the objectionsfiled by the Union, and that a report on the challenges be held in abeyance inthe meantime.No exceptions having been filed to the Regional Director's reportwithin the time provided therefor, the Board, on November 25, 1949, issued itsorder adopting the report and directing that a hearing be held on the objections.Thereafter, upon the Union's charge filed July 28, 1949, and its amended chargefiled September 8, 1949, the General Counsel of the Board, by the Regional Direc-tor of the First Region, issued his complaint, dated February 3, 1950, againstthe Respondent in Case No. 1-CA-483, alleging that the Respondent had engagedin and was engaging in unfair labor practices within the meaning of Section 8(a) (1), (3), and (5) and Section 2 (6) and (7) of the Act. On the same daythe General Counsel, by the Regional Director, issued an order consolidatingCase No. 1-CA-483 and Case No. 1-RC-969, and also issued a notice of hearingthereon.Copies of the complaint, order of consolidation, and notice of hearingwere duly served upon the Respondent and the Union. THE M. H. DAVIDSON COMPANY151With respect to the unfair labor practices, the complaint as amended withoutobjection at the hearing alleged in substance :1.That from on or about February 1, 1949, to date the Respondent interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, by (a) interrogating its employees concerning their unionaffiliations and activities; (b) warning its employees to refrain from assisting,becoming or remaining members of, the Union, and threatening its employeeswith discharge or other reprisals if they joined or assisted the Union; (c) en-gaging in surveillance of union meetings and activities; (d) offering, promising,and granting wage increases and benefits to its employees in order to discouragemembership in or assistance to the Union; (e) requiring all applicants foremployment to state whether they were affiliated with any union; and (f) en-gaging in the conduct adverted to in paragraph 2 and 3 below.2.That on or about the dates set opposite their names the Respondent dis-criminatorily discharged, and thereafter refused or failed to reinstate, the em-ployees named below because of their union membership or activities :George C. Platt-June 13,1949Theodore M. Marak-June 14,1949Anthony Gambardella-June 29, 1949Marion E Hirsch-June 14, 1949; recalled June 23, 1949; laid off July 5, 1949;recalled July 18,1949; discharged July 19,19493.That on about April 11, 1949, and at all times thereafter, the Respondentrefused and continued to refuse to bargain collectively with the Union as theexclusive bargaining representative of the Respondent's employees in a unitappropriate for collective bargaining.In its answer duly filed, the Respondent admitted that it was engaged incommerce within the meaning of the Act, but denied generally the allegationsof the complaint charging it with the commission of unfair labor practices.Pursuant to notice, a hearing was held at New Haven, Connnecticut, on variousdates between February 20 and March 22, 1950, before Arthur Leff, the under-signed Trial Examiner, duly designated by the Chief Trial Examiner.TheGeneral Counsel and the Respondent were represented by counsel and the Unionby a lay representative.Full opportunity to be heard, to examine, and cross-examine witnesses, and to introduce evidence was afforded all parties.Atthe close of the hearing a motion of the General Counsel to conform the pleadingsof the proof with respect to minor variances was granted without objection.Opportunity to argue orally before the undersigned and to file with him briefsand proposed findings of fact and conclusions of law were extended to all parties.Briefs received from the General Counsel and the Respondent have been con-sidered.Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe M. H. Davidson Company, a Connecticut corporation, with its principalplace of business at New Haven, Connecticut, is engaged in the business ofcommercial printing and lithography.Approximately 90 percent of the suppliesused by the Respondent, amounting to over $100,000 annually, is transportedto it from points outside the State of Connecticut.The Respondent's grossrevenue from its finished products exceeds $150,000 annually.Over 40 percent 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDof such revenue is derived from customers of the Respondent who are locatedoutside the State of ConnecticutThe Respondent admits that it is engaged incommerce within the meaning of the Act, and it is so found.H. THE ORGANIZATIONINVOLVEDInternational Printing Pressmen and Assistants' Union of North America,affiliatedwith the American Federation of Labor, is a labor organizationadmitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The Uwton organizes a majority of the Respondent's employees in anappropriate unitThe Respondent's plant is composed of a letterpress department, a lithographor offset department, a letterpress composing room, and a bindery. In Marchand April 1949, there were 10 employees in the letterpress and offset departments.The letterpress department was composed of Armand Boisvert, Herbert Stein-necker, Andrew Bowen, and Louis Masiello, the last of whom occupied the positionof an overseer or working foreman in that department.The offset departmentwas divided into a photo-composing room, in which were employed George Platt,Theodore Marak, and Marion Hirsch, and an offset pressroom, in which wereemployed Hyman Brenner, Raymond Zalenski, and Anthony GambardellaTheoffset department had no supervisory employee at the time and its operationswere directly managed by Ephrom J. Davidson, the Respondent's president.There is no history of union organization at the Respondent's plant before1949.In March 1949, Gambardella, a union member before entering the Re-spondent's employ, contacted the Union at the request of several of his fellowemployees.In late March and early April several meetings were held withPhillip Opinsky, a special representative of the Union, assigned to direct organi-zational work among the Respondent's employeesThe Union first took rootin the offset department where Gambardella, Marak, Platt, and Zalenski evincedan interest in union organization from the very beginning.At a union meetingheld on April 8, all employees in the offset department and the letterpress roomwere present, except Steinnecker.No effort was made to organize the employeesin the letterpress composing room or in the bindery.In its Decision and Direction of Election in Case No. 1-RC-969, the Boardfound that all pressmen,press assistants,and apprentices;platemaker,etcher,stripper, cameraman, and offset pressmen and apprentices, and press assistants,employed by the Respondent at its New Haven plant, excluding executives, fore-men, office and clerical employees, guards, professional employees, and super-visors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.As theBoard found in that proceeding, the record of which is being considered as partof the record of this case, the named categories of included employees constituteessentially the letterpress and lithographic or offset departments of the Respond-ent's plant.'Although the Respondent in its answer to the complaint in the1In the representation proceeding the parties agreed that the employees in the letter-press composing roomand the bindery shouldbe excluded.The Respondent,however,contendedthat theemployeesin the offsetdepartment should also be excluded.Overrulingthe Respondent's contention,the Board statedIn view of the complete absence of a bargaining history and the absence of anylabor organization seeking to represent the employees in the lithographic departmentin a separate unit,we find the proposed unit appropriateMatter ofThe Lord Balti-more Press,Inc.,73 NLRB 811 See alsoMatterof John L Parks,etc,81 NLRB 1167. THE M. H. DAVIDSON COMPANY153instant proceeding denied that the bargaining unit described above was anappropriate one, it left that issue wholly unlitigated,offering neither evidencenor argument on that point.On the basis of the evidence in the representationproceeding,the finding there made by the Board with regard to the appropriateunit is here adopted and reaffirmed.By April 9, 1949, a majority of the employees in the appropriate unit haddesignated the Union as their bargaining representative.Documentary evidencewas offered at the hearing to establish that five employees-Platt, Marak, Hirsch,Brenner, and Zalenski-signed union application cards on or before April 8, 1949.'Two others-Gambardella and Boisvert-the proof shows, were at that time dulyadmitted members of the Union ingoodstanding.B. The Union demands but is refused recognition and files a representationpetitionUnder date of April 9, 1949, the Union wrote the Respondent, advising it thata majority of the Respondent's affected employees had designated the Union astheir collective bargaining representative, and requesting "an early conferencefor the purpose of discussing the above matter so that we may arrive at anagreement that will be of mutual satisfaction to all parties concerned."The.letterwas received by Davidson on April 11. That same day, Davidson tele-phoned Opinsky whose signature the letter bore.. Davidson advised Opinskythat he did not think the Union represented a majority and that he would notmeet with him or have anything to do with the Union. Davidson did not askOpinsky to submit proof of the Union'smajority,and Opinsky did not himselfvolunteer such proof, but stated he would refer the matter to the Board.Later that same day, the Union filed a petition with the Board in Case No.1-RC-969 seeking certification as the collective bargaining representative in theunit found appropriate above.A hearing in the representation proceeding washeld on May 25, 1949, the Board issued its Decision and Direction of Electionon June 29, 1949, and the election was held on July 22, 1949, with the resultsalready indicated.The violation of 8 (a) (5) alleged in the complaint stems, according to thetheory of the complaint, from the Respondent's refusal to meet with the Unionas requested in the Union's letter of April 9. The Respondent defends its re-fusal upon three grounds. It urges first that the Union's letter of April 9 cannotbe construed as a request to bargain because it"contains no request to bargaincollectively,nor any statement regarding pay, wages,hours or conditions ofemployment."This argument clearly is without substance.Though the letterdid not in language formal and precise demand recognition and bargainingrights, its purpose and intent could not reasonably have been misconstrued byDavidson Indeed, Davidson's response to Opinsk^ leaves no doubt that David-son fully understood that what the Union was seeking was recognition as anexclusive bargaining representative and a meeting for the purpose of negotiatinga collective bargaining agreement.There are no words of art that must beinvoked to fulfill the requirement of a request for recognition that is a condi-tion precedent to an employer's obligation to bargain. In this, as in other con-texts,"Lawyers' formulae formalities and words are not needed"(Lebanon2Contrary to the contention of the Respondent it is immaterial that these employeeshad not yet been admitted to union membership.It is established by a long line of Boardand court decisions that the majority status of a labor organization may be predicatedupon application cards.See,e. g, Harris-Woodson Co.,Inc,77 NLRB 819;Nubone CorsetCompany,Ino,62 NLRB 322, enfd 155 F 2d 523(C. A.3) ; LancasterGarment Company,78 NLRB 934;Lebanon Steel Foundry Company v. N. L. It. B,130 F. 2d 404(C. A. D. C.). 154DECISIONS OF NATIONALLABOR RELATIONS BOARDSteelFoundry Co. v. N. L. R. B.,76 App. D. C. 100, 130 F. 2d 404, 407, cert. denied,317 U. S. 659). It is sufficient that on the basis of all the circumstances the de-mand or request may be sufficiently inferred or implied.Joy Silk Mills, Inc.,85NLRB 1263. Measured by this criterion the requirement of a request to bar-gain was, it is found, amply met in this case.The Respondent urges next that its refusal was motivated by a genuine andbona fide doubt as to whether the Union represented a majority of the employeesin the unit.But the General Counsel questions the Respondent's good faith bypointing to other conduct of the Respondent, to be described below, claimed tohave been violative of the law. Since the issue of the Respondent's good faithis one of fact that can be determined only by a consideration of all surroundingfacts and circumstances, its resolution will be deferred pending considerationof the Respondent's other conduct alleged to have been violative of Section 8 (a)(1) and 8 (a) (3). The Respondent urges, finally, that in the circumstances ofthis case it may not be held to have violated Section 8 (a) (5), because the Unionfailed at the time of its demand to offer proof of its majority status. This argu-ment is really ancillary to the Respondent's second argument, and, like it, willbe deferred for later consideration.C. Interference, restraint, and coercionWith one exception, the Respondent's conduct claimed by the General Counselto have been violative of Section 8 (a) (1) occurred between the start of theUnion's organizational campaign and the date of the election, and because ofits timing bears directly on the question, of whether the Respondent in goodfaith questioned the Union's majority on April 11, 1949.1.Employment application formsThe exception noted relates to the Respondent's use of an employment appli-cation form which, according to its printed provisions, required applicants tostate among other things whether they belong to any union organization.Thisform had been used by the Respondent for some time prior to the commencementof the Union's organizational campaign, was obviously not inspired by thatcampaign, and, unlike the other conduct complained of, may not be consideredas part of a course of antiunion conduct deliberately designed to defeat theorganizational efforts of the particular union here involved.Because this iso-lated issue precedes in chronological order the other events complained of, itwould appear best to dispose of it at this juncture.While conceding that the union affiliation interrogatory appeared on its appli-cation forms, the Respondent contends that it did not in fact require job appli-cants to answer that question.According to Davidson, the application formhad been used by the Respondent since 1943.but, long before the period embracedby the complaint, instructions had been issued to the clerical employees to strikea line through the word "union" before submitting the form to applicants.Theonly witness called to corroborate Davidson's testimony was his wife, Ruth, anofficer of the Respondent.Mrs. Davidson was unable to state precisely whenthe instructions were given, but testified at variance with her husband that theform was first put into use in early 1949, not 1943.There was received in evi-dence a tabulation of all application cards on this form on file with the Respond-ent.There were 53 dated application cards, the earliest one being dated Febru-ary 1, 1949, and the latest, February 10, 1950.Of 29 forms dated prior to July12, 1949, only 9 had the union affiliation interrogatory stricken out in pencil.One of these was nevertheless answered affirmatively by a statement of the11 THE M. H. DAVIDSON COMPANY155applicant's union affiliation.Five cards on which "union" had not been strickenwere answered by statements of the applicants' union affiliations. In contrast,all application cards dated after July 12, 1949, had "union" crossed out.There isaffirmative evidence from 2 witnesses to the effect that they were required wheninterviewed to fill out application cards containing the union affiliation ques-tion, without being told that the question need not be answered.Yvonne Torn-berg, a former clerical employee of the Respondent, who had at times handledthe application forms, denied while testifying as a witness for the GeneralCounsel that she had ever been instructed to cross out the union affiliationquestion when delivering the printed forms to job applicants.Some clue as towhy the forms bearing later dates consistently' have the union question deleted,while the earlier dated ones do not, is supplied in Mrs. Davidson's testimonythat the decision to eliminate all reference to union affiliation was first madeafter an attorney had been consulted following the appearance of the Unionat the Respondent's plant.Upon all the evidence I am persuaded that theRespondent, as a matter of standard procedure, did not, at least until July 12,1945, delete the union affiliation question from its job application forms.It is true, as the Respondent stresses, that there is no positive evidence thatthe Respondent considered the answers given as a basis for discrimination inemployment, while there is evidence that in at least two instances and perhapsmore the Respondent did hire employees notwithstanding their disclosure ofunion membership.But neither this nor the fact that the Respondent has nowomitted the question from its form relieves the Respondent of liability.Foreven assumingarguendothe Respondent's good faith, it would yet be no defense.The principle is well settled that it isperse unlawful to interrogate employeesor job applicants concerning their union membership or activities.Standard-Goosa-Thatcher Company,85 NLRB 1358;Houston and North Texas MotorFreight,88 NLRB 1462;Jacksonville Motors, Inc, et at ,88 NLRB 181;OzarkDam Constructors, et al,86 NLRB 520. It is concluded that by the interro-gation of job appli'ants as found above, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.2.Antiunion conduct beginning with the appearance of the Union at the plantand extending into the preelection periodDavidson's illicit concern with the organizational activities of his employeeswas first revealed on the day of the first scheduled union meeting.As appearsfrom the credited testimony of Marak, not specifically denied by Davidson, be wasapproached by Davidson on that day and asked whether he had heard anythingabout a union.When Marak replied that he had not, Davidson said, "If you dohear anything, would you let me know'!"Shortly after receiving the Union's recognition demand on April 11, 1949,Davidson summoned to his office Masiello, Boisvert, Steinnecker, and Bowen, theemployees in the letterpress room.After reading to them the letter he hadreceived from the Union, and indicating that he was in an upset frame of mindbecause of it, Davidson questioned them concerning their connection with theUnion.Davidson appeared anxious to determine who among his employees wasresponsible for calling in the Union.Of the employees summoned to his office,only Boisvert, whose membership in the Union had been disclosed to Davidsonat the time he was hired, admitted that he was a union member, and he deniedthat he had had anything to do with starting a union movement at the plant.Masiello assured Davidson that he was mistaken in believing that the Union 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been started in the letterpress room, and indicated that union organizationoriginated in the offset department.Davidson appeared satisfied with thisexplanation 8Also on April 11, Davidson called to his office, individually, Gambardella,Brenner, and Zalenski, the employees in the offset pressroom, and interrogatedthem in a similar manner concerning their connection with the Union. Davidsontold Gambardella, who made no effort to conceal his interest in the Union, thathe was opposed to a union in the plant and that he did not want any unionracketeer telling him how to run his shop.4At about the same time, Davidson told John Finicelli, a composing room em-ployee-as appears from Finicelli's undenied and credited testimony-that hebelieved Gambardella was responsible for organizing the Union.When Finicellidisagreed, Davidson remarked, "I'll find out and when I do--" By that remark,it is found, Davidson implied a threat to visit economic reprisal upon thoseresponsible for union organization in the plant.On April 12, 1949, Davidson assembled his employees in the plant and ad-dressed them for about half an hour or more on the subject of the Union.His speech was an extemporaneous one. Davidson began by reading the letterhe had received from the Union. He commented that he had been deeply hurt bywhat had happened, and said that he had been unable to sleep or eat sincereceiving the letter, to which he referred as a stab in the back.He told theemployees that he could not understand why they wanted a union in the plant.He noted that he had always been lenient in his treatment of his employees, hadendeavored to maintain a family atmosphere, and had allowed them considerablelatitude in their freedom to come and go in their observance of working hours.In that connection he added that with a union in the plant lie would feel impelledto observe a more severe policy.Davidson stressed that in the past he hadendeavored to keep employees at work during slow periods by transferringthem from their regular jobs to other workWith a union in the plant, hesaid, this policy could no longer be maintained, and he would be obliged tolay off men where there was no longer any work for them in their regularjob assignments.Davidson pointed to certain privileges and benefits whichbe had provided his employees, such as smoking and coffee time, group hospital-ization and group insurance.These privileges and benefits, he indicated, wouldbe withdrawn if a union came in, and the employees would be forced to strike toregain them. In the course of his remarks, Davidson spoke disparagingly ofthe Union, and referred to its representative, Opinsky, as a racketeer.Hesaid he was opposed to having outsiders come in to dictate his shop policy and3The findings made in this paragraph are based upon credited testimony of Dlasiello,Steinnecker, and Boisvei t.The former two were not members of the Union and wereclearly disinterested witnesses.Davidson, while testifying, expressed inability to recallthis incident, and denied generally that he had questioned his employees at any timeconcerning their union affiliation or activitiesHis denial is not creditedBoisvert testi-fied additionally, while Davidson denied, that during this interview Davidson stated thatifhe found out who rtarted the Union "he would fix them, but good "However,Boisvert's testimony indicated some uncertainty as to whether that statement was madeat this paiticular interview, and since the other witnesses made no mention of it intheir testimony, that portion of Boisvert's testimony is not hete ielied on as a basisfor a finding of tact.These findings are based, upon credited testimony of Gambardella, Brenner, and Zalen-ski.Davidson did not specifically refer in his testimony to these incidents, except by wayof a general denial that he had ever questioned employees about the Union.His denial asnoted is not credited. THE M. H. DAVIDSON COMPANY157tell him how to run his plant.He said be had always operated his plant as anopen shop and would endeavor to continue to run it as such.He went on to sayliewould sooner sell his plant or close its doors than have a union come into tell him how to run his business. Finally, Davidson told the employees hewas working on a new "shop policy"' which he expected shortly to be in aposition to submit to the employees.'Immediately after the speech, the employees, with the permission of David-son, held a meeting of their own at the plant to consider what they should doabout the Union.Harry Marks, a supervisory employee in the composing room,who was present at the meeting at the invitation of the employees, expressedhis opposition to the Union.Among those who spoke in favor of the Unionwere Platt, Marak, and GambardellaItwas decided to have Gambardellaarrange'for a further meeting with Opinsky, the union representative, for thepurpose of determining precisely what the Union had to offer so that it mightbe compared with the "shop policy" Davidson said lie was about to submit.The union meeting was held on April 14Marks and Masiello wereamong those present at the time, with the consent of the other employees. Atthe meeting, it was voted that the employees would present a common frontwhatever their ultimate determination might be, whether to adhere to the Unionor to abandon the Union and go along with Davidson's "shop policy." At themeeting's conclusion, Platt, who was to return to the plant that night, volunteeredto see Davidson and report to him with regard to the employees' decision.When later that evening Platt reported to Davidson the decision reached atthe union meeting. Davidson told Platt that he could not see why Platt wantedto join a union, since he had the most to sufferThe conversation, as appearsfrom Platt's testimony, credited in this respect, continued:I asked him whyHe said, "Because I am going to have to hire a journey-man in your place and you will have to be his helper." I said, "Let's befair."I said, "Don't you think I am capable of being a journeyman now."He said, "Yes, I do." I said, "Why don't you pay me?"He said, "Becausethe Government is paying you " [Platt at that time was concluding atraining period under the G I training program.] I said, "I am notworking for the government, I am working for you."He said, "I won'thave a union in here anyhow. I want to tell the fellows I am going tosell the plant before they come in "He said, "I have a quarter of a milliondollars invested elsewhere."I said, "If you want to tell that to the5Although the record does not reveal the details of the "shop policy,"there is testimonyby Davidson that he interpreted this term asan "inside union."6The findings in this paragraph are based upon a synthesis of credited testimony ofPlatt,Matak, Hirsch, Gambardella,Masiello,Brenner, Zalenski,and BoisvertDavidsondenied that in the course of his remarks lie made any threats to close the plant or towithdrawexistingbenefitsand privilegesDavidson's denial isnot creditedThe testi-mony of the 'General Counsel'switnesses,some of whom,such as Masiello, had nointerest in the outcome of thecase,and others of whom, such as Brenner, Zalenski, andBoisvert, were still employed by the Respondent,were in the main mutuallycorrobora-tiveDavidson's,testimony has been found unreliable in other respectsOther evidencein therecord indicates the likelihood that Davidson, speaking at the time extemporaneouslyand with much feeling did make the remarksThus Yvonne 't'ornberg, a former officeemployee, testified without contradiction that while she was at the office she heard David-son on anumber ofoccasionssay to other officials of the Respondent (whom she identified)that he would close or sell the shop before allowinga unionto come in,because he feltthat with a union in the plant the men would take advantageof him andprevent himLi om opei atmg his businessas a piofitableventure 158DECISIONSOF NATIONALLABOR RELATIONS BOARDfellows, you tell them." I said, "I don't have to worry about a job, I cango back to City Print or Columbia."He said, "That is what you think.I will blackball you in every shop in the City."'Threats to close the plant were also made by Davidson to other employeeson subsequent occasions.Thus Hirsch testified credibly, and it is found, thaton one occasion about the end of April, Davidson, engaging her in a conversa-tion at her work table with regard to the Union, told her that "the Unionisn't any good and he would close down the doors before he would have aUnion in the place."Thus, too, Boisvert testified credibly, and it is found,that Davidson told him some time prior to election that if the Union won theelection, he (Davidson) would move to his brother's place in Hartford.This was not the only type of threat made by Davidson.Marak testified thaton one occasion in the latter part of April, he asked Davidson for a raise.Davidson told him that he would have to wait for that until the union activitywas over.Davidson then interrogated Marak as to what the Union was doingand as to what Marak's own attitude toward the Union was.When Marak inthe course of the conversation stated that he could give Davidson no informationwith regard to those responsible for starting the Union, Davidson said, as ap-pears from Marak's credited testimony, "if he ever got a hold of the rats thatstarted it he would give them the business."'There is also evidence reflecting that on a number of occasions Davidson madeimplied promises of benefit to employees if they would support him against theUnion.Thus, Platt testified without contradiction, and it is found, that David-son, while questioning him about the Union after April 14, 1949, stated in effect,"Well, remember, I treat everybody right that sticks with me." Zalenski testi-fied, likewise without contradiction, that while discussing the Union withDavidson, he told Davidson that for him "the only thing that was involved wasdough-money-and I had to see what the Union was going to give me, and whatthe other deal [the shop policy] was going to give me." Referring to himself,Zalenski added, "I have to take care of the kid." To that Davidson replied,"Don't worry, I'll take care of the kid."In addition to those already mentioned,' the record discloses other instancesof employee interrogation by Davidson with regard to their activities or interestin the Union.As the election approached, Davidson made an effort to determinein advance how the employees' votes would fall. Zalenski testified credibly,and it is found, that about 21/2 weeks before the election, Davidson asked himhow he stood, indicating that he wanted this information so that he mightknow precisely how the election would turn.Boisvert testified, and it is found,that about 2 weeks before the election, Davidson directed a somewhat similarinquiry to him, asking him how he felt about the Union. Steinnecker testified,and it is found, that before the election, Davidson told him that he knew how7Davidson denied generally that he had ever threatened any employees with blacklistingor the closing of his plant,but did not otherwise specifically advert to or deny Platt'saccount of his conversation.For reasons already indicated,and because other witnesseswhom I consider reliable testified to like statements,I do not credit Davidson's denial withregard to threats to close the plant.Nor do I credit his denial that he threatened toblacklist Platt at this time.Other evidence in the record indicates that Davidson's frameofmind at about that time was such as to prompt him to make such a statement in aheated discussion.Thus Masiello, a disinterested witness, testified without denial thatin a conversation with Davidson around that time, Davidson told him that "the ones thatstarted the Union he's going to blackball them all over New Haven."eMasiello testified that a statement of similar import was made to him by Davidson atabout that time.Davidson's denial that he had ever made any such statement is notcredited. THE M. H..DAVIDSON COMPANY159individual employees would vote in the election.Davidson, the record shows,knew that the election would be a close one. Thus Brenner testified that onone occasion Davidson expressed the belief that the election would turn onone vote.Masiello testified that on a number of occasions before the election,Davidson spoke to him about how he expected the votes to fall. According toMasiello's uncontradicted testimony, Davidson had Platt, Marrak, Hirsch, Gam-bardella, and Boisvert listed as those who would vote in favor of the Union;,Zalenski as in doubt; and Steinnecker, Bowen, Brenner, and Masiello votingfor the Respondent'On the basis of the foregoing, it is found that the Respondent during theperiod here in question interfered with, restrained, and coerced employees inthe exercise of the rights guaranteed in Section 7 of the Act, and thereby vio-lated Section 8 (a) (1) of the Act. In making this finding, the following specificincidents are relied upon: (a) Davidson's interrogation of Marak concerningunion activities in March 1949; (b) Davidson's interrogation of the letterpressroom employees as a group on April 11, 1949; (c) Davidson's individual ques-tioning of Gambardella, Brenner, and Zalenski concerning their connection withthe Union on the same day; (d) Davidson's statement to Finicelli at aboutthe same time, threatening to visit economic reprisal upon those responsible fororganizing the Union; (e) Davidson's speech to the employees on April 12,1949, in which, among other things, he threatened to enforce a stricter workpolicy if the Union came in; threatened the elimination of certain existingprivileges and benefits, such as coffee time, group insurance and hospitalization,and intimated that he might sell his plant before submitting to an outside union;(f)Davidson's threats to Platt on April 14, 1949, with regard to selling his plantand blacklisting; (g) Davidson's statement to Hirsch that be would close hisdoors before permitting a union to come into the plant; (h) Davidson's similarthreat to Boisvert; (i) Davidson's threat to Marak to "get rid of the rats thatstarted the union" ; (j) Davidson's implied promises of benefit to Platt andZalenski on separate occasions that they would be treated right and taken careof if they supported him as against the Union; and (k) Davidson's interroga-tion on other occasions of employees, including Platt, Marak, Zalenski, andBoisvert concerning their union interest, activities. and position in the forth-coming election.3.Alleged interference, restraint, and coercion not provedThe complaint alleges, in addition, (a) that the Respondent "kept underobservation and surveillance the meeting places, meetings and activities of theUnion or the concerted activities of its employees" and (b) that the Respondent"did offer, promise and grant a wage increase to its employees for the pur-pose of discouraging membership in or assistance to the Union." It would serveno useful purpose to detail here the evidence adduced by the General Counselto support, and by the Respondent to refute, these specific allegations of thecomplaint.It is sufficient to say that upon all the evidence I am not satisfiedthat there is substantial evidence to sustain them. Consequently I shall recom-mend their dismissal.9As has been noted, at the election five employees voted for the Union ; six against ; andtwo ballots were challenged.The challenged ballots were those of Masiello,who waschallenged by the Union on the ground that he was a supervisor, and Platt, who waschallenged by the Company on the ground that he had been discharged.At the time' ofthe election, the Respondent had on its payroll in addition to those named above, twoother employees-George Apotria and Stanley Warren=-who had been hired in May towork in thephoto-composing room., 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The discrimination issues1. IntroductionOn June 13, 1949, the Respondent laid off George Platt ; on June 14, Theodore'Marak and Marion Hirsch ; and on June 21, Anthony Gambardella.MarionHirsch was recalled to work on June 23, 1949, laid off again on July 5, 1949,again recalled on July 18, 1949, and finally laid off on July 19, 1949. The otheremployees were never recalled to work after their original layoff dates.OnlyPlatt was formally discharged, on June 17, 1949, after his layoff, allegedly forinsubordination.The General Counsel alleges, and the Respondent denies, thateach of these employees was discriminatorily discharged on or about theirrespective final layoff dates, and thereafter discriminatorily refused reinstate-ment.2.The termination of employment of Platt, Marak, and Hirscha.BackgroundPlatt,Marak, and Hirsch were all employed in the photo-composing room of'the Respondent's offset department.Platt, who had gone to work in March 1948.under the G. I. training program, was primarily an offset cameraman, but also attimes worked on other operations in the photo-composing roomMarak, whowas employed in May 1948, worked as an offset stripper and platemakerHirsch,first hired in October 1948 as a temporary employee in the Respondent's binderyand later given a regular job in the photo-composing room, worked as an appren-tice or assistant offset stripper and opaquer.In March and April 1949, when the Union organized the Respondent's employeesand demanded recognition, these were the only employees in the photo-composingroom.As has been noted, all three joined the Union. Platt and Marak wereamong the first to become interested, attending with Gambardella and Zalenskithe first union meeting, and, along with other employees, all subsequent meetingsaswell.Hirsch was among the last to join the Union. Apart from herattendance at several of the union meetings, her role in organizational andconcerted activities among the employees appears to have been completely passive.Platt and Marak, while not active in soliciting other employees to join the Union,were outspoken in favor of the Union at the employee meeting which followedDavidson's speech, and also took an active part at the April 14 union meetingat which the employees voted to present a common front on the question of unionorganization or a "shop policy." In arranging for the employee meeting held onthe plant premises on April 12, it was Platt who acted as the spokesman for theemployees.Itwas also he who reported to Davidson the decision reached atthe April 14 union meeting.The record reflects that Davidson suspected Plattand Marak of playing prominent parts in the union organization.Thus HarryMarks, foreman of the composing room, testified without denial, and it is found,that after attending the union meeting of April 14, he told Davidson that Plattand Marak had done most of the talking and were probably the persons mostresponsible for starting the Union.Davidson at that time responded that hethought so, too.Davidson admitted while testifying that both Marak andMasiello had led him to believe that the Union had its impetus in the offsetdepartment.As appears from Masiello's testimony, Davidson more particularlythat departmentMasiello testified that during a discussion with Davidson con-cerning the Union a few days after at the April 14 union meeting, Davidsonremarked that "he thought he had the boys just where he wanted them and he THE M. H. DAVIDSON COMPANY161was going to shove it up their . . . and break it off."Then, referring,specifically to the platemaking(photo-composing)room, Davidson added thathe was "going gradually to get rid of it."Although Davidson denied makingthe specific remarks attributed to him, Masiello's testimony is credited.Else-where in his testimony,Davidson admitted that his decision to lay off Platt andMarak was reached in April 1949. Though Davidson testified that his decisionwas influenced by factors wholly unconnected with their union or concertedactivities,the coincidence of that decision with the appearance of such activities,when considered in the light of other surrounding circumstances,cannot beconsidered as without significance.In May 1949 the Respondent added two employees to its staff in the photo-composing room.On May 2, it hired George Apotria as an assistant platemaker,and on May 16, 1949,it hired Stanley Warren as a stripper.Davidson testifiedthat Apotria and Warren were hired at the request of Marak and Platt torelieve the work load in that room.This Marak and Platt denied.Though Icredit their denial, I do not find, as suggested by the General Counsel,that theservices of additional employees were not actually required in the photo-com-posing room at that timeThe record reflects that at times in the past theRespondent had employed four-though never five-employees in this room,and that the older employees had been putting in overtime hours before Apotriaand Warren were hired.It is noteworthy,however, that for several monthsbefore Apotria and Warren were employed,the Respondent's volume of businesshad been declining,and that overtime work in the photo-composing room seemsalways to have been the rule rather than the exception.At about the timePlatt,Marak, and Hirsch were laid off in June, Warren-who up to then had worked on a part-time basis-was also laid off.Apotria,however, was not.Davidson explained that Apotria was retained to performemergency platemaking jobs, and that he was retained in preference to Marak -because his hourly rate was less.About 4 days after Platt was laid off, theRespondent hired Herbert Spaeth as an offset cameraman,the classificationpreviously occupied by Platt.Spaeth thereafter worked continuously in thatposition until late September when he voluntarily quit.The Respondent recalledWarren for about 2 days beginning July 5, and later permanently beginningon July 21,1949, the day before the election.Warren is still working at theRespondent's plant today,performing with Apotria approximately the type ofwork that Marak had done before his layoff.On July 5, the Respondent hiredE. Roberts,an offset stripper and cameraman,as a working foreman in chargeof the offset department,and he also has since remained continuously in theRespondent's employ.As a result of these personnel changes, the entire staff of the Respondent'sphoto-composing room, as it existed at the start of union organization in April,has been displaced by newly hired employees.With the foregoing as a general background against which to appraise theRespondent's action against all three,we turn now to consider the individualcases of Platt,Marak, and Hirsch.b.George PlattPlatt, when laid off on June 13, was told that his layoff was a temporary onefor about a day because no work was available for him. On June 16, Plattcalled at the plant with Marak, and was told by Davidson that there was stillno work available, except a few camera shots which he was going to send toan outside firm.At that time, Davidson complained to Platt, whose work had953841-52-vol 94-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDnever been criticized before, about a job that had been performed about a monthbefore.Davidson advised Platt and Marak to look for other jobs.He toldthem that he was looking for a working foreman to supervise the offset depart-ment; that if the working foreman were a cameraman, Platt would be replaced;if he were a stripper, Marak would go ; and if both got other jobs, he mighthire a combination man.When Platt charged that Davidson was seeking toget rid of them because of the Union, Davidson replied, "You think your way.and I'll think mine."What Davidson did not tell Platt on June 16 was that a day or two beforehe had interviewed Spaeth and arranged to have him come to work as a camera-man beginning on June 17. Davidson's explanation that he had hired Spaethon a temporarybasis to try him out as a working foreman was not convincingand is not credited.The rate paid Spaeth-$1.85 an hour as contrasted to the$2.75 rate subsequently paid Roberts who was hired as a working foremanabout 2 weeks later-was in line with the rates paid by the Respondent toproduction workers rather than that paid to supervisory employees.Althoughclaiming that it was his intent to test out Spaeth as a supervisory employee,Davidson admitted that in fact he never gave him any supervisory work toperform.Moreover, Davidson admitted at one point of his examination thathe never told his employees that Spaeth was coming in as a supervisory em-ployee ; and though he later contradicted himself and said he did, his testimonyin that respect was denied by employees who testified on that point and is notcredited.Finally, Davidson's admission that he continued to look for a workingforeman after hiring Spaeth is at .variance with his claim that Spaeth was hiredas a supervisor.Although I believe that Davidson was then in good faithseeking a working foreman, I do not believe that Davidson intended to or didhire Spaeth for that position.On the contrary, I am persuaded and find thatSpaeth was originally hired as a replacement for Platt with the intent ofterminating Platt's employment toPlatt was not formally discharged until the afternoon of June 17, when,according to the Respondent's claim, he engaged in insubordinate conduct.There is a conflict in the testimony as to what occurred at the time.Platt's version is substantially as follows : Upon his arrival at the plant thatafternoon to pick up his paycheck, he discovered Spaeth at work on the camera.Stepping into the doorway of the private room shared by Davidson and thesalesmen, Platt protested Davidson's action in using a new employee to operatethe camera after having promised him only the day before that he would berecalled if work materialized.Responding that he had a right to try outanother man on the job; Davidson added that he was not going to permit Plattto tell him how to run his business.When Platt replied that he was merelytrying to protect his job because he had a family to support, Davidson brusquelytold Platt that he didn't like Platt's attitude and that Platt was fired.Davidson's version is somewhat different.He testified : On the occasion inquestion he was seated in his office engaged in a conference with RaymondRomano, the Respondent's sales director.Platt burst in uninvited and yelled,"What the hell are you trying to do here, putting some one else on my job?"Davidson thereupon reminded Platt that it was his business and that he hadalready warned Platt that he was going to get some new people to fill loopholesin the place.Platt remarked, "That is the trouble with all your kind, youdon't want to give anybody else a chance to live." This remark Davidson, who10This finding is buttressed by the testimony of Reuben Moore, the Respondent's account-ant, that on June 16, 1949, he was told by Davidson that he had gotten rid of the men inhis photo-composing room who were keeping his labor costs up. THE M. H. DAVIDSON COMPANY163is Jewish,says he interpreted as an anti-Semitic statement,and because of itand Platt's generally offensive attitude he told Platt right there and then thatalthough he had been merely laid off up to that time,he now was fired forinsubordination.Both sides called supporting witnesses.Yvonne Tornberg,a former officeemployee who worked in the outer office and who, I find, was in a position tooverhear the conversation,corroborated Platt's version, including his denial thathe made the alleged anti-Semitic statement attributed to him.The Respondentcalled three.One, Romano,supported Davidson's testimony with respect toPlatt's opening remark on entering the room and his alleged anti-Semitic state-ment.But, as to the other details, Romano's testimony was either at variancewith Davidson's or. disclosed lack of recollection.The second,Ruth SullivanDavidson,the wife of Davidson and the Respondent's secretary,testified thatalthough she was in the outer office at the time, she could only hear Platt'sopening remark using the word "hell," and nothing more.The third,RaymondValla, proprietor of a neighborhood grocery store,testified that about thattime, although not necessarily on the same day, Platt came into his store andmade a derogatory anti-Semitic remark concerning Davidson.He testified,however, that he did not report that incident to Davidson until about the timethe hearing in this case began.On the basis of all the evidence on this point,as well as from my observationof the witnesses,I do not believe that Platt immediately before his dischargemade an anti-Semitic statement as attributed to him by Davidson,and I creditPlatt's denial in that respect."I do credit,however, the testimony of Valla, thatPlatt made a derogatory anti-Semitic statement concerning Davidson on anotheroccasion,but find that Davidson did not learn of this until long after thedischarge.But even had I resolved the conflict differently,I still would not find that Plattwas discharged for the reasons asserted.As I have indicated above, Platt's em-ployment was in fact terminated prior to the time of his alleged insubordination.The occurrence on June 17,I am persuaded,merely provided the Respondent witha pretext to formalize action already taken.In a letter to the Regional Office, dated August 3, 1949,the Respondent,referringto the charges filed by the Union with regard to Platt, stated,"This man wastemporarily laid off for lack of work in his department.He was not fireduntil he was guilty of insubordination."That, too, was substantially Davidson'sposition when he was called as an adverse witness by the General Counsel at theopening of the hearing to explain the action taken by the Respondent with regardto Platt and others.But as the hearing progressed the Respondent from time to time shifted itsposition and added to its defenses.The added defenses,all essentially incon-sistent with the Respondent's original position,are found not to be substantiatedon the record as a whole.Thus, at one point, Davidson asserted as a reasonn In thus resolving this conflict,I have been guided in part by the following considera-tions:(a)Tornberg who corroborated Platt was a wholly disinterested witness with noapparent bias in the case.(b)No claim appears to have been made prior to the hearingthat Platt was discharged for making an anti-Semitic remark.(c)Mrs Davidson testifiedthat when her husband told her to fill out a separation notice stating that Platt had beendischarged for "insubordination," he said nothing about any anti-Semitic remark. (Al-though Mrs. Davidson, after being excused as a witness,was recalled following a recessto testify that Davidson did mention it to her that evening at home,her testimony at thatpoint was unconvincing.)(d)Davidson testified that shortly after Platt was discharged,he recommended him for employment to Mr. Drobkin of Columbia Printing Company. I donot think he would have done so, had he in fact discharged Platt for anti-Semitism. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the layoff action that Platt was unable to get along with Marak and thepressroom employees.Davidson,however, made no effort to support his generalassertion by specific evidence.And there is credited testimony of employees tothe contrary.Elsewheie, Davidson asserted that Platt was an unsatisfactoryworker and that it was his inefficiency and poor workmanship, along with thatof the other employees involved, that caused the lack of work which necessitatedhis layoff.According to Davidson, Platt's inefficiency had been apparent for along time, and he had been retained only because employees of that type werescarce and it had been impossible to replace him.The Respondent's contentionthat Platt was inefficient is refuted in a number of ways.Platt's testimony thatbefore his layoff he had never been criticized for poor work was not specificallydenied.During his employment Platt was granted a number of wage increases.In the monthly reports filed by the Respondent with the Veterans Administration,Platt's work was uniformly described as "satisfactory," and at no time were anycomplaints registered concerning his work, conduct, attitude, or progressMore-over, Davidson admitted under cross-examination that he had told the Board'sfield examiner who investigated the charge that Platt was a satisfactory worker.And while appearing as an adverse witness at the opening of the hearing, David-son testified that he laid off Platt not because he was an unsatisfactory worker,but because of lack of work and that "definitely" was the only reason.We come back, then, to the Respondent's original position that Platt wastemporarily laid off for lack of work and thereafter discharged for insubordina-tionI haveno reasonto doubt that on June 13, when Platt was told to layoff the succeeding day, there was in fact no work for him. But I am convincedthat this condition corrected itself by the time Spaeth was given steady work onPlatt's former job. I am also convinced that when the Respondent laid off Platt,it intended, not a temporary layoff, but a final termination of his employment.12Since, as I find, Platt's layoff was in fact a discharge, there is clearly no meritto the Respondent's contention that Platt was subsequently discharged forinsubordination.The Respondent has failed adequately to explain Platt's discharge upon anondiscriminatory basis.They key to its motivation must be sought elsewhere.It is to be found, I am persuaded, in Davidson's attitude of opposition to theUnion as revealed by his acts of interference, restraint, and coercion notedabove; in his belief that Platt was among those principally responsible forunion organization ; in his awareness that the forthcoming election would be aclose one, turning possibly on one vote, and, more particularly, in the threatvoiced by Davidson to Masiello in April that he was going to get rid of the boysin the platemaking department.The fact that action in execution of that threatwas withheld from April to June does not compel a contrary conclusion, par-ticularly in light of Davidson's admission that he decided to lay off Platt andMarak in April, but was unable to do so until June because of the scarcity ofreplacements.On the entire record, I conclude and find that Platt was dis-charged on June 13, 1949, because of his union and concerted activities or sup-posed activities, and that the Respondent by thus discharging Platt, and by itsfailure thereafter to reinstate him, discriminated with respect to his hire and12There are many circumstances in the record pointing unmistakably to this conclusion.Some have already been noted,such as Davidson's interview of Spaeth a day or two afterPlatt's layoff, the testimony of Davidson's accountant that Davidson told him on June 16,1949, that lie had gotten rid of men in the photo-composing room,and Davidson's adviceto Platt and \larak,also on June 16, that they seek other positions,advice not normallygiven employees when only a temporary layoff is contemplated.Additional evidence isto be found in Davidson's admission while testifying as an adverse witness that he hadsought out Spaeth for the job in anticipation of getting rid of Platt. THE M. H. DAVIDSON COMPANY165tenure of employment, thereby discouraging membership-in the Union and inter-fering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act"c.Theodore MarakMarak, when laid off on June 14, was told that it was to be for 1 day. Onthe evening of the next day, he received a call not to come in the next morning.On June 16,he called with Platt to see Davidson.What occurred at that meet-ing has been described above.Marak,like Platt,was advised at that time toseek another job.He was,however, told that if any work came in, he would becalled.During the last week of June,Marak again called to see Davidson seek-ing woi k. and was told by Davidsonthat he hadno idea when he might beneeded.Davidson at that time again advised Marak to accept another job.Marak made clear, however,that although he was considering other offers, hewould be available to Davidson if Davidson wanted him.On July 5, Marakbegan working at another job.The Respondent never contacted Marak to return following his initiallayoff.During all this time,however, the Respondent retained Apotria, who had notbeen hired until May, and who, it appears,was not as experienced and capablea worker as Marak On June 17, the Respondent hired Spaeth who workedsteadily thereafterBeginningon June 23, the Respondent recalled Hirsch, anemployee junior in service and less capable and experienced than Marak, for a2-week periodAt about the time Hiischwas againlaid off, the Respondentput on Roberts who thereafter worked steadily as a working foreman.Warren,who had been hired in lateMay, wasrecalled temporarily during the week end-ing July6, andwas recalled for steady work beginning on July 21,the day beforethe electionIt thus appears that starting with June 23, the Respondent con-sistently maintained a staff in its photo-composing room of from three to fouremployees,the complement normally used by it in that room to handle itsregular workIn its letter to the Regional Office, dated August 3, 1949,the Respondent tookthe position that Marak was temporarily laid off for lack of work and wassubsequently replaced by a working foreman.At the opening of the hearing,Davidson,testifying as an adverse witness,stated that lack of work was theonlyreason for Marak's layoff at the time,although, he added, he would not rehirehim now, because on the basis of a comparison he had since been able to makehe considered Marak's work inferior to that of the men who were now performingit. 'These men he identified as Warren and Roberts.Somewhat inconsistentlywith the position taken in the letter, Davidson testified as an adverse witnessthat he did not recall Marak because Marak was working elsewhere and thatthat was substantially the only reason.But Davidson did not adhere consistentlyeven to this position.Thus at one point in his testimony Davidson asserted thatMarak had not been replaced at all after his layoff,and at another point Davidsonn Inreaching this conclusion, I have not overlooked that Platt's statementtoVallaconcerningDavidson revealed an attitude toward Davidsonand his religion that wellmight justity the Respondentin now considering him an undesirable employee.But,as found above,this statementhad nothingto do with Platt s discharge,and, at most,can only goto thequestionof whether it would effectuate the policies of the Actto orderPlatt's reinstatement under these circumstances.Whatever niyviews on thismight other-wise have been,I considermyself bound by the Board's decisioninVermontAmericanFurniture Corporation,82 NLRB 408, enfd.N L. R. B. v. VermontAmerican FuinstureCorp,182 F. 2d 842 (C. A. 2), whereunder comparable circumstances the Board orderedits usual remedy including reinstatement. 166DECISIONS- OF NATIONAL LABOR RELATIONS BOARDstated he did not recall Marak, selecting him for separation rather than Warren,because Marak was temperamentally unsuited to work under a supervisor.As in the case of Platt, the Respondent shifted from its original position thatlack of work was the only reason for Marak's layoff.With the progress of thebearing, the Respondent from time to time assigned additional reasons for itslayoff action and when it was pointed out that these were essentially at variancewith the Respondent's originally asserted position, the Respondent's counselattempted to conform the added reasons to the Respondent's original position bycontending that they were the cause not of the layoff but of the lack of work.Thus, at different times in the course of his lengthy examination, Davidsonvariously stated that he laid off Marak because he was unable to get along withPlatt, because of friction between Marak and the pressroom, because Marakrefused to work when the Respondent was late in deliveries, because Marak'swork was unsatisfactory, and because Marak teased and annoyed Hirsch.Davidson's general assertions concerning Marak's inability to get along withPlatt and refusal to work were wholly unsupported by specific evidence, and thereis credible evidence to the contrary.The record does show that Marak haddifferences on a few occasions with Brenner, a pressman, over the condition ofplates sent to the pressroom.But the specific incidents relied upon occurred some6 months before Marak's layoff, and the record discloses, moreover, that occasionaldifferences between photo-composing room and pressroom employees with regardto the condition of plates are not extraordinary even today.Brenner himselftestified that he had no ill feelings toward Marak and no special complaintsabout his work, while Zalenski, the other pressroom employee, testified that hehad never had any trouble with Marak. To support its claim that Marak alongwith others in the photo-composing room were inefficient workers, the Respondentrelied principally upon testimony of a number of its salesmen to the effect thatthey had lost accounts from customers, in some cases because the customerswere dissatisfied with the quality of work ; in others, because of slow delivery ;in more, because prices were too high, necessitating later a cut in commissionsin order to regain them. The testimony of the salesmen concerning the fewinstances where accounts were lost because of poor workmanship or late deliveriesdoes not specifically lay the fault at the feet of Marak. On the contrary, credibleevidence establishes that most of the plates in the Harloc job and the vandykesin the Becker and Lush job, the faulty work most specifically relied upon, wereperformed respectively by Apotria and Warren, the newer employees who wereretained after the layoff, rather than by Marak.Moreover, the claim now madeby Davidson, that Marak was considered an unsatisfactory worker and hadbeen so almost since the beginning of his employment, does not comport with hislong retention in his job.Nor is it consistent with Davidson's statement toMarak in April that he deserved a raise but could not be given one at that timebecause of the Union, or with Davidson's admission elsewhere in his testimonythat he would not have recommended Marak for a job elsewhere, as he testifiedhe did, had he considered him incompetent.As for the claim that Marak teasedand annoyed Hirsch, the testimony disclosed no more 'than one incident ofapparently innocent foolery long before the layoff, and perhaps some occasionalteasing of Hirsch and fault-finding with her work, none of which Davidson couldhave considered of serious consequence, for even if he knew of them, he neverso much as made them the subject of a reprimand. Consideration of this as wellas the Respondent's other added defenses leaves one with the over-all impressionthat they were inserted as afterthoughts following a careful scouring, for thepurposes of the hearing, of Marak's entire employment record to discover reasons THE M. H. DAVIDSON COMPANY167why the Respondentmight havedischarged him, not whyit did.I am satisfiedthat none of them contributed materially to the Respondent's original decision toseparate Marak.What was the real reason for Marak's separation and the failure to recallhim?As in the case of Platt, I have no doubt that when Marak -was told onJune 14 to lay off for a day, there was in fact a lack of work in the Respondent'soffset composing room.But though this condition was a temporary one, Marak'slayoff was not.The undenied testimony of Moore, Davidson's accountant, thatDavidson told him on June 16 he had gotten rid of the men in the photo-compos-ing room is consistent only with the conclusion that at least by that date Davidsonhad determined that Marak's separation was to be a permanent one. This isconfirmed by other facts.By June 23, the Respondent had sufficient work torequire the services of three employees-the newly hired Spaeth, Apotria whohad not been laid off, and Hirsch who was recalled on that day-and duringthe following week found it necessary to add for a time a fourth, Warren. Yet,though there was clearly work at the time, and notwithstanding his earlier rep-resentations to Marak that he would recall him if any work came in, the Re-spondent refrained from contacting Marak to perform work for which he wasclearly qualified.The Respondent selected in his place employees junior to himin service, two of whom, Apotria and Hirsch, had theretofore served as his as-sistants and were admittedly less experienced and capable, and the third ofwhom, Warren, had only recently joined the Respondent as a part-time employee.The preference given the junior employees in this instance is in striking contrastwith Davidson's explanation, more fully adverted to below, for retaining otheremployees over Gambardella in the offset pressroom, namely, that Gambardellawas the last one hired and therefore the first to go.Certainly Davidson's explanation, asserted at the opening of the hearing,that he did not recall Marak because the Respondent's policy of recalling laid-off employees did not extend to those who had secured work elsewhere, does notaccount for failure to recall Marak when work was available before July 5, thedate Marak first went to work for another employer.Nor do I find impressivethe other explanations to and from which the Respondent shifted from time totime.The claim that Marak has never been replaced is contradicted by otherportions of Davidson's own testimony, and is clearly without substance.Theclaim that Marak and Roberts were considered by Davidson temperamentally un-suited for each other is unsupported except by Davidson's bald, and untested,assertion to which, standing alone, I can attach no credence in view of Davidson'sother contradictory positions ; besides it does not account for the Respondent'sfailure to recall Marak in the earlier period before Roberts was hired.The claimin the letter to the Regional Office that Marak was not recalled after his"temporary" layoff on June 14 because he had been replaced by a working fore-man also fails to account for the Respondent's failure to recall Marak in theearlier period prior to Roberts' employment, when the Respondent was recallingjunior and less experienced and qualified employees.Nor does it explain whyif Roberts replaced Marak, the Respondent found it necessary shortly thereaftersteadily to employ Warren who, the record shows, performed work identical tothat previously performed by Marak.As bearing on the bona fides of this de-fense, I think it significant, too, that Davidson had represented to Marak andPlatt that he was contemplating replacing one or the other only because of hisneed for a working foreman.As appears from Davidson's own testimony, Rob-erts, who was hired in that capacity, was fully qualified to handle not only thework formerly performed by Marak, but the work formerly performed by Platt 168,DECISJONS OF NATIONAL LABOR RELATIONS BOARDas well, and in fact did take over the camera work after Spaeth quit some monthslater.It would seem, if Davidson were acting in good faith, that having disposedof Platt and having found a supervisor qualified to handle Platt's work, hewould have retained Marak and released the newly hired Spaeth.But this he didnot do.The reason he did not, I am convinced, is because in Marak's case, as inPlatt's, Davidson had reached a final determination at or shortly after Marak'slayoff to separate him permanently, a fact confirmed by the testimony of Moore.There is much in Marak's case that parallels that of Platt. Davidson hadearlier coupled their names together in expressing to Marks his suspicion con-cerning those most responsible for starting the Union.His threat, whilediscussing the Union with Masiello, to get rid of the boys in the platemakingdepartment covered both Platt and Marak.By his own admission, Davidson'sinitial decision to replace both Platt and Marak was first made in April, at theheight of union organization, and its execution delayed only because of thescarcity of suitable replacements.Although ostensibly temporarily laid off,originally for a day, both Marak and Platt were advised to seek other jobs.In both cases the Respondent offered shifting, contradictory, and unconvincingreasons to justify its action.Upon all the evidence, I am persuaded that Marak,like Platt, was not temporarily laid off but permanently separated, and thatthe Respondent's true motivation for such action is to be found not in thereasons 'assigned by it, which I do not credit, but in the discriminatory con-siderationswhich, as has been found, guided it at about the same time to'terminate Platt.Consequently, I conclude and find that Marak was permanently separatedon June 14, 1949, because of his union activities or supposed activities and thatthe Respondent by thus separating Marak, and by its failure thereafter toreinstate him, discriminated with regard to his hire and tenure of employ-ment, thereby discouraging membership in the Union and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteedin Section 7 of the Act.d.Marion HirschHirsch, who was laid off on June 14, 1949, was recalled on June 23 for about2 weeks, again laid off on July 5, 1949, again recalled on July 18, 1949, andfinally laid off on July 19, 1949.About a week later, she accepted employmentelsewhere.She was finally terminated on the records of the Respondent onOctober 12, 1949. In the meantime Warren, who had originally been laid offabout the same time as Hirsch, and who had later been recalled for a 2-dayperiod on July 5, 1949, was recalled on July 21, 1949, 2 days after Hirsch's finallayoff, and given steady work thereafter.The work that had been performedby Hirsch as an assistant stripper and opaquer was thereafter divided amongWarren, Spaeth, and Roberts.The Respondent's position, as expressed by Davidson at the opening of thehearing, was that Hirsch was laid off only because of lack of work."Davidsontestified that after Hirsch's last layoff, she was twice called on the telephoneduring the month of August for the purpose of summoning her back to work,14 In the letter to the Regional Office, dated August 3, it was stated with regard toI3irsch, "This lady was hired on a temporary basis and was let go when the work wascompleted."At the hearing it was conceded that Hirsch's employment had not in factbeen temporaryItwas explained that the statement in the letter, written by theRespondent's counsel,was the result of an inadvertent misunderstanding of his client'sposition. THE M. H. DAVIDSON COMPANY169once by him and once by the switchboard operator (who was not, however,identified or produced as a witness), but that Hirsch was not found at homeon either occasionAccording to Davidson, when it was discovered that Hirschwas working elsewhere, no further effort to reach her was made.Both Hirschand her mother, who answered all telephone calls when her daughter was out,denied any calls had been received from Davidson or from the Respondent'sofficeafterHirsch's last layoff.The denial of Hirsch and her mother iscreditedBut though I reject Davidson's testimony in the respect last mentioned, rejectalso his denial of knowledge of Hirsch's interest in the Union," and find otherportions of his testimony with regard to Hirsch's separation contradictory andunreliable,16I amyet not persuaded that enough has been proved to make out acase of illegal !discrimination against HirschThe role of Hirsch in the Unionand concerted activities of the employees was completely a passive one, and,unlike the situations that prevail in the cases of Platt and Marak, there is noclear evidence that Davidson thought otherwise.Davidson's threat to Masielloin April appears to have been directed to the "boys" in the platemaking depart-ment and not to have extended to Hirsch.Davidson did not testify with regardtoHirsch, as he did with regard to Platt and Marak, that he had decided toget rid of her in April, the time when, as has been found, union organizationalactivities were at their crestDavidson's statement to Moore immediately afterthe June layoffs about getting rid of people in the photo-composing room wasaddressed to the "men" in that room. Davidson never advised Hirsch, as headvised Platt and Marak, to seek a job elsewhere." Unlike Platt and Marak,Hirsch after her original layoff was recalled on two occasions, the last time fora brief period shortly before the election.Had Davidson been motivated byantiunion considerations in the case of Hirsch, I think it unlikely that he wouldhave recalled her so soon before the election.Thus, many of the considerationswhich in the cases of Platt and Marak have led me to the conclusion that theRespondent was guided by an antiunion motivation in separating them, arefound wanting in the case of Hirsch. It is true that only 2 days after Hirschwas last laid off ostensibly for lack of work, and on the day before the election,the Respondent recalled Warien for steady work.But Warren, like Marak, wasa journeyman craftsman while Hirsch was in the nature of-an apprentice. Itis not unreasonable to infer that with Marak discriminatorily separated, theRespondent found it necessary for operational purposes to replace him by aworkman equally qualified, and having done so with Warren, and having alsoadded a workingforeman toits staff, had no further need for Hirsch's services,and, therefore, did not recall her.The fact that Hirsch's separation flowed15Yvonne Tornberg testified crediblyand withoutdenial that someweeks before Hirsch'slayoff,Mrs. Davidson warned her that since Hirsch was among those interested in theUnion,she should not discusswith her anything that was said in the office concerningthe Union.16Thus, for example, Davidson testified as an adverse witness that he did not findfaultwith Hiisch's work, and the Respondent's counsel stated at one point, "There isno claim here ceitainty that this lady's work was unsatisfactory"Yet, despite theseassertions and despite Davidson's earlier expressed position regarding the Respondent'slayoff of IIiisch and failure to recall her, Davidson later expressed the position whiletestifying that she was terminated because Roberts had told him her work "isn't entirelysatisfactory," and that she was lazy and incompetent.17Davidson did testify at one point that when lie laid off Hirsch on July 19, he toldher to look for other work because work about the plant would be unsteadyHirsch'stestimony, however, is to the contrary.According to her, Davidson said nothing tolead her to believe she might not be called backHirsch's testimony is viewed as morereliable, and is ciediteil 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom discrimination against Marak, and that but for such discrimination shemight not have been separated, does not in my opinion establish illegal dis-crimination as to her.To sum up : The shifting, contradictory, and in part implausible defensesassigned by the Respondent leave room for suspicion that Hirsch's separationhad been illegally motivated.But I am convinced that there is sufficientadditional evidence in her case to support an inference to that effect.Con-cluding as I do that the General Counsel has failed to sustain the allegationsof the complaint relating to discrimination against Hirsch, I shall recommendthat these allegations be dismissed.3.The termination of employment of Anthony GambardellaGambardella was first employed by the Respondent as a kelly pressmanin 1946, but quit voluntarily after 3 months.He was rehired in September1948 as an offset pressman at the rate of $1.50 an hour, and assigned to workon one of the two large presses in the offset pressroom. There were then twoother employees in the offset pressroom-Hyman Brenner, who had been em-ployed since October 1947 and whose hourly rate was $2, and Raymond Zalen-ski,who had been hired in May 1948 and whose hourly rate was $1.20. AfterGambardella was rehired, Brenner operated the other large press while Za-lenski operated a small press and assisted Brenner and Gambardella on thelarge presses.The three named employees continued to compose the full staffin the offset pressroom until June 6, 1949, when, during Gambardella's absencefrom the plant on a honeymoon, the Respondent hired a fourth offset pressman,Gordon Moffatt.On June 21, 1949, both Gambardella and Moffatt were laidoff.Gambardella was told at the time of his layoff to take the next day off be-cause no plates were available.At that time, he was also criticized for havingspoiled a job about a week and a half before. This was the first time Gambar-della's work performance had ever been taken to task.On June 22, Gambardellawas told to continue his layoff status, since work was not yet availableOn June24, Gambardella called at the plant and was informed that there was still no work,but that he would be called when there was.Unlike Platt and Marak, however,he was not advised to seek employment elsewhere Several days later, Gambar-della returned to the plant to pick up his tools and books, so that he could geta job elsewhere.He saw Davidson at, that time, but said nothing. After that,Gambardella never returned to the plant, except to vote at the election, nor didhe ever communicate with the Respondent seeking work. In August or Septem-ber, he obtained a job elsewhere.Gambardella has never been recalled to work by the Respondent.Moffatt,who was laid off on the same day, was recalled for 4 days' temporary work be-tween July 5 and 8, 1949, to fill in for Brenner and Zalenski who were thenabsent from the plant on vacation. Davidson explained that he recalled Moffattrather than Gambardella for this temporary job because Moffatt, unlike Gam-bardella, had been calling in for work, and because Gambardella had removedhis tools from the plant.When Brenner and Zalenski returned from their vaca-tion,Moffatt was again laid off, and he, too, has never been recalled. There-after, the Respondent's offset pressroom continued to operate with Brenner andZalenski as its only employees until November 14, 1949, when the Respondenthired an apprentice pressman, Forrest Doten, to assist Brenner and Zalenski.Doten's starting hourly rate was 80 cents, and that is still his rate today.Although added reasons were proffered at times by Davidson while testifying,the Respondent's basic position, to which it has consistently adhered throughoutthe hearing and its brief, is that Gambardella was laid off for lack of work. THE M. H. DAVIDSONCOMPANY171The General Counsel offered no evidence to show that work was in fact availablefor Gambardella at the time of his layoff. And the subsequent operation of theoffset pressroom with only two pressmen for a substantial period stands as strongcorroborative evidence that the services of a third were no longer required. TheGeneral Counsel in his brief apparently recognizes that there is validity to atleast so much of the Respondent's position as urges economic justification for alayoff in the offset pressroom on June 21, 1949.What he stresses is that dis-crimination should be found in the Respondent's selection of Gambardella overZalenski as the employee to be laid off. The Respondent's explanation for itschoice is that Zalenski had been employed longer than Gambardella and was abetter worker.Whether Zalenski had in fact been regarded by the Respondentas a more capable worker may be open to some question in view of the fact thatGambardella was assigned to the more difficult press operation while he andZalenski worked together.However, Zalenski had in the past operated the largepress at times and, after Gambardella's layoff, did so regularly, indicating thathe was at least competent to carry out Gambardella's former assignment. Andthe fact that he had seniority over Gambardella certainly supplies reasonablejustification on a nondiscriminatory basis for his selection for retention overGambardella, if one of them had to go.It is true that the Respondent may have subjectively welcomed the opportunitywhich circumstances provided it to lay off Gambardella.Davidson knew thatGambardella was an old member of the Union, and had no illusions as to howGambardella would vote in the election, although he was uncertain of Zalenski.Moreover, Davidson had earlier expressed his suspicion to Finicelli-a suspicionwhich was well founded in fact-that Gambardella had been primarily responsiblefor organizing the Union at the plant, and had expressed a threat to take reprisalmeasures if he found this to be true. But though these considerations must, asthey have been here, weighed in the balance, they cannot alone control decision.Alone, they cannot support an inference that Gambardella was discriminatorilyselected for layoff, unless the record can also be said to support a finding thatbut for the antiunion considerations the Respondent would not have taken theaction it did.On the facts of this case I am not satisfied that such a findingcan be made.Nor am I persuaded that the record of this case fairly supports a finding thatthe Respondent discriminated against Gambardella by not recalling him after hislayoff on June 21, 1949. So far as the record discloses, the Respondent couldhave used Gambardella's services as an offset pressman only during the briefperiod when Moffatt served as a temporary substitute for Brenner and Zalenski.The Respondent's explanation for calling upon Moffatt rather than Gambardellafor this temporary job does not impress me as unreasonable. And the recordsupports the Respondent's contention that Gambardella has never been replaced.Even if it were assumed that the Respondent was under a duty to recallGambardella as late as November when Doten was hired, Doten cannot be con-sidered a replacement for Gambardella, for he was hired as an apprentice ata rate practically half that paid Gambardella.Upon all the evidence, I concludethat the General Counsel has failed to sustain the allegations of the complaintrelating to discrimination in the case of Gambardella. I shall, consequently,recommend that these allegations be dismissed.E. Disposition of objections to the electionHaving found that the Respondentengaged inunfair labor practices betweenthe date of the filingof the petitiofor investigation and certification of repre-sentatives in Case No.1-RC-969 and the date of the election in that proceeding, 172DECISIONS OF NATIONALLABOR RELATIONS BOARDit is further found that the election was not an expression of the employees' freechoice and did not represent their free, untrammeled, and uncoerced wishes asto collective bargaining representation. It will therefore be recommended thatthe Union's objections to the election be sustained and that the results of theelection be set aside.Since the findings made below with regard to the Re-spondent's refusal to bargain on April 11, 1949, and thereafter, and the remedialorder recommended on the basis of such findings, resolve the question concern-ing representation, it will be recommended that the petition for investigationand certification of representatives in Case No. 1-RC-969 be dismissed.F. Concluding findings as to the Respondent's refusal to bargainAs has been shown above, the Union, having theretofore been designated by amajority of the employees in the appropriate unit as their bargaining repre-sentative,wrote the Respondent on April 9, 1949, seeking recognition as anexclusive bargaining representative.On April 11, 1949, Davidson Acting forthe Respondent orally advised the Union that he did not think the Union rep-resented a majority and that he would not meet or have anything to do withthe Union.The complaint alleges that the Respondent has illegally refused tobargain with the Union since that date.The Respondent, on the other hand,seeks to exculpate itself upon two grounds not previously considered.One isthat its refusal was motivated by a bona fide doubt concerning the Union's ma-jority.The other is that the Union at the time of its demand never offered proofof its majority.As has been previously indicated, both are relatedWhen an employer acts in good faith he may, of course, without subjectinghimself to an infraction of Section 8 (a) (5) of the Act, challenge a union'sasserted majority and require proof of such majority by an election or otherappropriate method.But a challenge to a majority does not shield an em-ployer if it is motivated not by a bona fide doubt as to the existence of themajority, but rather by a rejection of the collective bargaining principleor by a desire to gain time within which to undermine the Union's support 18On the record of this case, there can be little doubt that, despite its presentpiotestations to the contrary, the Respondent's refusal on Apiil 11, 1949,to meet or deal with the Union was not sincerely motivated, but was actuatedby a studied purpose to avoid its statutory duty to bargain by obtainingtime within which it might effectively move to dissipate the Union's strength.Instead of offering to cooperate with the Union to provide a means for re-solving its asserted doubt of the Union's majority, the Respondent brusquelyannounced that it would neither meet nor have anything to do with theUnion.And immediately upon receipt of the Union's demand, the Respondentembarked upon a coercive course of conduct which revealed with unmistakableclarity that the question with which it was really conceined was not whetherthe Union in fact had a majority at the time, but rather how that majority,it it existed, could be subverted or destroyed.As found above, the Respondent'scoercive infractions included interrogation of employees concerning union mem-bership and activities, threats of economic reprisal directed against individualemployees and against its employees as a group, promises of benefit to employeesin return for their support of the Respondent against the Union, and, finallyalthough not immediately, the discriminatory discharge of two employees be-lieved by the Respondent to have been among those piiiiiarily responsible for18The cases supporting this proposition are legion. See, e g, the following of relativelyrecent date.Inter-City Advertising Company,89 NLRB 1103,The Red Rock Company,S4 NLRB 521,Joy SilkMills,Inc,85 NLRB 1263;The Ca—tlntan Lumber Co, Inc,82NLRB296; D II Holmes Company,81 NLRB 753. THE M. H. DAVIDSON COMPANY173the advent of the Union in the plant. The spirit of wholesome cooperationthat is implicit in a bona fide doubt does not normally find expression in suchpatent interference and restraint as was evinced here by the Respondent almostfrom the very moment it received, and rejected, the Union's demand. TheRespondent's objective actions clearly belie its pretense of subjective good faith.Nor, under the circumstances of this case, may the Respondent excuse itsrefusal to bargain by pointing to the fact that the Union did not at the timesubmit proof of its majority designation.The Respondent is scarcely in aposition now to complain that no proof was offered when it not only failedto request the submission of such proof, but, by announcing at the time that itwould have nothing to do with the Union and immediately proceeding to engagein an antiunion course of conduct, it has disclosed beyond mistake that it wouldnot have engaged in bargaining even if the proof had been presented. SeeEverett Van Kleeck,d3Co. Inc, SS NLRB 785. See also,N. L. R. B. v CrownCanCo., 138 F. 2d 263, 266 (C. A. 8).19The fact that the Union filed a representation petition on the day the Re-spondent rejected its bargaining demand does,not preclude a finding of anearlier refusal to bargain or a remedial order based thereon 20Nor, particu-larly in view of the intervening unfair labor practices here found to have beenengaged in by the Respondent, is it a bar to such a finding and order thatthe Union lost the election held on July 22, 1949 21 As has been found above,the election was invalid and must, therefore, be regarded as a nullity 22 lintbeyond that, it must be presumed, and it is here found, that since the Unionenjoyed a majority status at the time the Company refused to bargain with it,any subsequent defection from it as evidenced by its loss of the election isattributable to the Respondent's intervening unfair labor practices. It isaxiomatic that an employer may not by his own misconduct destroy a union'smajority and then claim to be relieved of his duty to bargain with it on theground that it no longer represents a majority of the employees In an un-broken line of decisions, the Supreme Court,23 the Courts of Appeals,24 and theBoard 25 have held that the appropriate means to expunge the effects of a refusal10 In the cited case, the Court, in language peculiarly applicable to the situation at bar,said :The respondent contends that the Union representative at no time presented anyconvincing evidence of majority support and that, therefore, the evidence does notsupport such findingThe conduct of Zanetti subsequent to the receipt of theletter of October 14, 1940, warranted the Board in finding a refusal to bargain withinthe meaning of the Act [Citing cases ] It is true, of course, that an employermay request reasonable proof that the union represents a majority of the employees,and in the absence of such proof he need not bargain, if he in good faith doubts theunion's majority[Citing cases ]In the instant case no inquiry was made norproof requested by the respondent, so that it is now in no position to complain thatthe union failed to present convincing proof that it represented a majority.R0 See,The Red Rock Company,supra;Cuffman Lumber Co. supra; John Deere PlowCompany,82 NLRB 69.D H. Holmes, supra; Pacific Plastics d Mfg. Co, Inc,62 NLRB52, 80,Rock City Paper Box Company, Inc.,64 NLRB 1527.21See,Joy Silk Mills,supra;D H. Holmes, supra,enfd as modified,Holmes Co , Ltd v.N L R B ,179 F 2d 876 (C. A5) , Peoples Motor Express, Inc, 74NLRB 1597, enfd asmodified,Peoples Motor Express, Inc. v N L R B ,165 F 2d 903 (C A4) , H McLachland Co, Inc,45 NLRB 1113 And cf.Bausch & Lomb Optical Company,69 NLRB 1104;The Hartford Courant Company,64 NLRB 213 , GibsonCounty Electric Membership Cor-poi ation,74 NLRB 141422CfJohn Deere Plow Company,supra.2sFranks Bros. Company v. N L R. B ,321 U S.702; N. L R. B. v P. Lorillard Co.,314 U S. 512; NL. R B. v. Bradford DyeingAssn., 310 U. S. 318, 339-340.24E. g,Peoples Motor Express, Inc. v. N. L R B , supra; Holmes Co. Ltd v. N. L R B ,supra; N L. R B v. ToddGo, 173 F. 2d 705, 707 (C. A. 2).25See,e. g, cases cited in footnote 21, above. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDto bargain is to require the employer to bargain with the union which,before the unlawfully induced defection from its ranks, was the majoritychoice.Upon the record as a whole, it is concluded and found that on April 11, 1949,and thereafter the Respondent unjustifiably refused to recognize and bargainwith the Union as the exclusive representative of its employees in the appro-priate unit, and has thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirm-ative action which will effectuate the policies of the Act.It has been found that the Respondent discriminated in regard to the hireand tenure of employment of George Platt and Theodore Marak. It will berecommended that the Respondent offer each of them immediate and full re-instatement to his former or substantially equivalent position(The ChaseNational Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB827) without prejudice to his seniority or other rights and privileges and makeeach of them whole for any loss of pay he may have suffered by reason of theRespondent's discrimination against him.Consistent with the policy of theBoard enunciated in F.W. Woolworth Company,90 NLRB 289, it will be recom-mended that the loss of pay be computed on the basis of each separate calendarquarter or portion thereof during the period from the Respondent's discrimina-tory action to the date of a proper offer of reinstatement.The quarterly periods,hereinafter called "quarters," shall begin with the first day of January, April,July, and October.Loss of pay shall be determined by deducting from a sumequal to that which these employees normally would have earned for eachquarter or portion thereof, their net earnings(Crossett Lumber Company, 8NLRB 440;Republic Steel Corporation v. N. L. R. B.311 U. S. 7), if any, inother employment during that period.Earnings in one particular quarter shallhave no effect upon the back-pay liability for any other quarter. It is alsorecommended that the Respondent be ordered to make available to the Boardupon request payroll and other records to facilitate the checking of the amountof back pay due(F.W. Woolworth, supra).It having been found that the Respondent has refused to bargain collectivelywith the Union, the statutory representative in the appropriate unit, it will berecommended that the Respondent bargain collectively with the Union andembody any understanding reached in a signed agreement.The Respondent's infractions of the Act, herein found, disclose a fixed purposeto defeat self-organization and its objectives.Because of the Respondent's un-lawful conduct and its underlying purposes, I am persuaded that the unfairlabor practices found are related to the other unfair labor practices proscribedby the Act and that the danger of their commission in the future is to be antic-ipated from the course of the Respondent's conduct in the past.The preventivepurposes of the Act will be thwarted' unless the remedial order is coextensive with PENNWOVEN, INC.175the threat.In order, therefore, to make effective the interdependent guaranteesof Section 7, to prevent a recurrence of unfair labor practices, and to minimizestrife which burdens and obstructs commerce, and thus to effectuate the policiesof the Act, it will be recommended that the Respondent be ordered to cease anddesist from infringing in any manner upon the rights guaranteed by Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following :CoNcLusIONs OF LAW1. International Printing Pressmen and Assistants' Union of North America,AFL, is a labor organization within the meaning of Section 2 (5) of the Act.2.All pressmen, press assistants and apprentices, platemaker, etcher, stripper,cameraman, and offset pressmen and apprentices, and press assistants, employedby the Respondent at its New Haven plant, excluding executives, foremen, officeand clerical employees, guards, professional employees, and supervisors as de-fined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.On April 11, 1949, International Printing Pressmen and Assistants' Union ofNorth America, AFL, was, and at all times since has been, the exclusive repre-sentative of all employees in the appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with the Union as exclusive representa-tive of the employees in the appropriate unit, the Respondent has engaged inand is engagingin unfair labor practices within the meaning of Section 8 (a)(5) of the Act.5.By discriminating in regard to the hire and tenure of employment of GeorgePlatt and Theodore Marak, thereby discouraging membership in the Union, theRespondent engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The Respondent has not engaged in unfair labor practices by discriminatingin regard to the hire and tenure of employment of Marion Hirsch and AnthonyGambardella ; by keeping under observation and surveillance the meeting places,meetings, and activities of the Union or the concerted activities of its employees ;or by offering, promising, and granting a wage increase to its employees.[Recommended Order omitted from publication in this volume.]PENNWOVEN, INC.andAMERICAN FEDERATION OF LABOR.Case No.6-CA-178.May 2,1951Decision and OrderOn January 22, 1951, Trial Examiner Arthur Leff issued his In-termediate Report in the above-entitled proceeding, finding that the94 NLBR No. 43.